DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-9 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn (US 9,236,866).
Regarding claim 1, fig. 3 of Youn teaches a driving circuit for driving at least one power switch [MOSFET1] of a switching mode power supply, wherein the driving circuit has a driving terminal [at gate of MOSFET1] and the driving circuit is configured to provide a driving signal [VGS] at the driving terminal to control the at least one power switch on and off, and wherein the driving signal has a first driving period [e.g. initial period upon startup] and a second driving period [e.g. period after startup as adjustments are made] (col. 7, lines 7-31 describe adaptive gate control) with each driving period comprising a first driving time interval [e.g. VGS high] and a second driving time interval [e.g. VGS low], the driving circuit comprising: a first equivalent on resistor established during the first driving time interval and located between a first voltage node and the driving terminal [that between VDD and gate of MOSFET1 as determined by PUM1 and PUM2] (col. 11, lines 32-39 describe where on-resistance is adjusted accordingly); and a second equivalent on resistor established during the second driving time interval and located between the driving terminal and a second voltage node [that between the gate of MOSFET1 and VSS as determined by PDM1 and PDM2]; wherein the first equivalent on resistor has a first equivalent on resistance during the first driving time interval of the first driving period and has a second equivalent on resistance during the first driving time interval of the second driving period, wherein the first equivalent on resistance and the second equivalent on resistance are not equal (when adjustment is needed, on resistance before and after adjustment are not equal).
Regarding claim 2, fig. 3 of Youn teaches wherein the driving circuit receives a first clock signal [VGP] having a clock period comprising a first clock time interval [e.g. clock during first driving period] and a second clock time interval [e.g. clock during second driving period], and the driving signal has a first plurality of driving periods comprising the first driving period during the first clock time interval and has a second plurality of driving periods comprising the second driving period during the second clock time interval, and wherein the first clock signal controls the first equivalent on resistor so that the first equivalent on resistor has the first equivalent on resistance during the first driving time intervals of the first plurality of driving periods and has the second equivalent on resistance during the first driving time intervals of the second plurality of driving periods.
Regarding claim 3, fig. 3 of Youn teaches wherein during the first driving time interval, a first electrical path is established between the first voltage node and the driving terminal so as to establish the first equivalent on resistor; during the second driving time interval, a second electrical path is established between the driving terminal and the second voltage node so as to establish the second equivalent on resistor, wherein the first equivalent on resistor and the second equivalent on resistor are not established at the same time.
Regarding claim 11, fig. 3 of Youn teaches a driving method for driving a power switch [MOSFET1] of a switching mode power supply, wherein the switching mode power supply is configured to convert a voltage by turning the power switch on and off, the driving method comprising providing a driving signal [VGS] to control the power switch on and off, wherein the driving signal has a first driving period [e.g. initial period upon startup] and a second driving period [e.g. period after startup as adjustments are made] (col. 7, lines 7-31 describe adaptive gate control) and the driving signal has a rising edge and a falling edge in both the first driving period and the second driving period (where the rising and falling edges depend on adjustments made via PUM1, PUM2, PDM1, and PDM2 with respect to VGS and VDS), and the rising edge has a first rising transition period and the falling edge has a first falling transition period during the first driving period, the rising edge has a second rising transition period and the falling edge has a second falling transition period during the second driving period, and wherein the first rising transition period is not equal to the second rising transition period, or the first falling transition period is not equal to the second falling transition period.
Regarding claim 12, fig. 3 of Youn teaches wherein the first driving period is within a first clock time interval and the second driving period is within a second clock time interval, the driving signal has a first plurality of driving periods during the first clock time interval and has a second plurality of driving periods during the second clock time interval, and 1) the rising edge has the first rising transition period during the first clock time interval and has the second rising transition period differing from the first rising transition period during the second clock time interval; or 2) the falling edge has the first falling transition period during the first clock time interval and has the second falling transition period differing from the first falling transition period during the second clock time interval.
Regarding claim 13, fig. 3 of Youn teaches wherein the power switch is applied in a buck converter, a boost converter, a bidirectional converter, a buck- boost converter or a flyback converter (fig. 1 shows implementation in DC-DC converter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Tsai (US 2017/0104412).
Regarding claim 10, Youn teaches the device as indicated above except for the power switches with inductor as claimed. However, fig. 1 of Tsai teaches an inductor [120] having a first terminal and a second terminal, a first power switch [130] and a second power switch [140] with each power switch having a first terminal and a second terminal, wherein the first terminal of the second power switch is coupled to the second terminal of the first power switch, the second terminal of the second power switch is coupled to the second voltage node, the second terminal of the first power switch and the first terminal of the second power switch are both coupled to the first terminal of the inductor, and wherein the switching mode power supply is configured to convert the voltage at the first terminal of the first power switch to the voltage at the second terminal of the inductor or to convert the voltage at the second terminal of the inductor to the voltage at the first terminal of the first power switch. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the power switch within a buck boost converter with inductor as taught in Tsai for the purpose of utilizing a suitable and well-known type of power switch incorporation with a buck boost converter. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul (US 2018/0076805) describes a re-timing based clock generation and residual sideband enhancement circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896